SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

795
CAF 11-00208
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF WILLIAM J. STRONG,
PETITIONER-APPELLANT,

                     V                                           ORDER

LINDA A. STRONG, RESPONDENT-RESPONDENT.


ROBERT A. DINIERI, CLYDE, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Wayne County (Dennis M.
Kehoe, J.), entered July 12, 2010 in a proceeding pursuant to Family
Court Act article 4. The order denied the objections of petitioner to
the order of the Support Magistrate dismissing his petition for a
modification of support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court